DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/881,614 filed 05/22/2020. Claim 11-25 are currently.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the reference number “23” reference “a direction” but the drawing (see fig. 6) fails to show “23” as a direction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The disclosure is objected to because of the following informalities: it is not proper to include legal terms “said” in the specification. Therefore, the legal terms “said” as in page 2, line 24; page 3, line 17; page 8, line 22,  page 9, lines 14, 16 and 18 and page 10, line 19. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 and 15-25 are rejected under 35 U.S.C. 102(a1) as being anticipated by DE (2009-034-337). DE (2009-034-337) discloses a bearing arrangement, comprising:
 	a bearing bush (2); 

each of the depressions is arranged offset with respect to another of the depressions in the axial direction and in the radial direction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70. As is well known rearranging the projection in a radially and axially offset many allows for the even distribution of the locking forces between the each projection and depression combination.
	Regarding claims 12-13 and 21-22, DE (2009-034-337) fails to disclose each of the projections has a length in the axial direction from 0.1 to 0.3 times shorter than a 
	Regarding claim 15, DE (2009-034-337) clearly disclose the solid bearing has an inner sleeve (1a).
	Regarding claim 16, DE (2009-034-337) clearly discloses the outer sleeve (1c, see fig. 1a) comprises a plastic material (see translation document paragraph [0007].
	In claim 17, DE (2009-034-337) clearly discloses the bearing bush comprises a metallic material (1a).
	Regarding claim 18, DE (2009-034-337) clearly discloses the latching tongue of the projection (4) that engages the recessed portion (5) as claimed. 
	Regarding claim 19, DE (2009-034-337) clearly discloses the bearing bush (2) has a widened portion at the one end (see fig. 1b).
	Regarding claim 23, DE (2009-034-337) clearly discloses the bearing bush is a motor vehicle component (see attached patent translation, paragraph [0001].
	Regarding claim 24, DE (2009-034-337) clearly discloses the solid bearing comprises a rubber material (se translation document paragraph [0007].
o to 30o. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the projection of DE (2009-034-337) so that the projections engages the circumferential face of the bearing bush at an angle (8) from 1° to 30°, since such an angle would allow for easy access and removal of the projection from the depression, and it has been held that where the general conditions of a claim is disclosed in the prior art, discovering the optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656